          Case 2:20-cv-00365-DJH Document 47 Filed 03/04/21 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Jill Christina Manolian,                            No. CV-20-00365-PHX-DJH
10                   Plaintiff,                           ORDER
11    v.
12    Don Ray Lytle, et al.,
13                   Defendants.
14
15            This matter is before the Court on Defendants’ Motion for Summary Judgment
16   (Doc. 23). Plaintiff filed a Response (Doc. 25) and Defendants filed a Reply (Doc. 29).
17   Defendants seek an order dismissing this case and barring Plaintiff from litigating her
18   personal injury claims on the basis of judicial estoppel, arguing that Plaintiff failed to report
19   the potential of this lawsuit to the Chapter 13 Bankruptcy Trustee prior to her discharge in
20   bankruptcy. Plaintiff argues that her failure to report the potential lawsuit as an asset of
21   her bankruptcy estate was a mistake, and thus that the Court should not bar her claims.
22   I.       Background
23            Plaintiff and her husband (the “Manolians”), through their attorney, filed a
24   Voluntary Petition under Chapter 13 of the Bankruptcy Code on October 1, 2015. (Doc.
25   23-2). Included with the Petition, the Manolians were required to disclose all of their assets
26   and property on several “Schedules,” which are filed along with the Petition. (Doc. 23-3).
27   In “Schedule B” the Manolians were required to list all personal property, which included
28   such items as cash, checking and savings accounts, and household goods, but also required
       Case 2:20-cv-00365-DJH Document 47 Filed 03/04/21 Page 2 of 5



 1   the Manolians to disclose “contingent and unliquidated claims of every nature.” (Doc. 23-
 2   2 at 8).
 3             The Manolians’ Chapter 13 Plan (the “Plan”) was confirmed by the bankruptcy
 4   court on April 27, 2016 and their Plan term was to span 43 months. (Doc. 23-5). On
 5   November 7, 2017, during the pendency of the Plan, Plaintiff was involved in an accident
 6   that gave rise to the current personal injury action. (Doc. 1). Plaintiff seeks general
 7   damages, loss of wages, special damages, and other monetary relief arising from severe
 8   injuries that cause “pain, suffering, distress, mental and emotional anguish and anxiety,
 9   loss of consortium and a general decrease in quality of life.” (Doc. 1-3). On August 29,
10   2019, Chapter 13 Trustee Russell Brown filed a notice informing the bankruptcy court that
11   the Manolians had completed their financial and other requirements under the Plan. (Doc.
12   23-7). Weeks later, on October 4, 2019, Plaintiff filed the present personal injury action in
13   Maricopa County Superior Court. (Doc. 1). The Manolians’ were formally discharged
14   from bankruptcy and were entitled to discharge over $450,000.00 in debt. (Doc. 23-8).
15             Although they filed amendments to their Schedule I (income) and Schedule J
16   (expenses) during the Plan term, the Manolians did not file any additions, revisions, or
17   other changes to their Schedule B (assets) to account for the potential personal injury
18   action.
19   II.       Legal Standards
20             In addition to the requirement for debtors proceeding under Chapter 13 of the
21   Bankruptcy Code to file schedules of assets and potential assets, debtors are required to
22   file amended schedules if at any point during the pending of the bankruptcy there are
23   changes to those assets. See generally Fed. R. Bankr. P. 1007(b)(1) and 1009(a); see also
24   Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 784 (9th Cir. 2001). “Among other
25   things, the debtor must disclose any litigation likely to arise in a nonbankruptcy context.”
26   Hay v. First Interstate Bank of Kalispell, N.A., 978 F.2d 555, 557 (9th Cir. 1992) (internal
27   citations omitted). Moreover, “when the debtor has knowledge of enough facts to know
28   that a potential cause of action exists during the pendency of the bankruptcy, but fails to


                                                 -2-
       Case 2:20-cv-00365-DJH Document 47 Filed 03/04/21 Page 3 of 5



 1   amend his schedules or disclosure statements to identify the cause of action as a contingent
 2   asset,” the debtor is in violation of the principles of the bankruptcy process. Hamilton, 270
 3   F.3d at 784.
 4   III.    Analysis
 5           Defendants argue that judicial estoppel is proper here and the Court should invoke
 6   it to dismiss this action with prejudice. Plaintiff appears to agree with all of the legal
 7   standards cited by Defendants, and also does not disagree that she now realizes that this
 8   personal injury action should have been disclosed to the bankruptcy court. However,
 9   Plaintiff contends that the failure to disclose the potential lawsuit was a simple mistake,
10   and therefore argues that judicial estoppel is not warranted at this time.
11           In her Affidavit submitted with her Response, Plaintiff states that she doesn’t “recall
12   discussing with Mr. Karandreas (her bankruptcy attorney) any potential lawsuits or the
13   requirement to list those on our bankruptcy petition.” (Doc. 25-1 at 2). She further states
14   “I recall signing the forms prepared by Mr. Karandreas’ office. I also recall them telling
15   me that if any of the information changed, we should let them know,” but that she wasn’t
16   aware that “potential lawsuits had to be listed or added to a bankruptcy petition.” (Id.) Her
17   Affidavit concludes by stating:
18           Now that I am aware that the lawsuit should have been disclosed to the
19           bankruptcy court, I am willing to take any steps requested by the Court to
             advise the trustee of this lawsuit. I am willing to request to reopen the
20           bankruptcy proceedings to provide all relevant information to the court and
21           trustee as it was not my intention to withhold this information or mislead the
             bankruptcy court in any way.
22
     (Id. at 3).
23
             The Court appreciates Plaintiff’s candor, but also points out that she does not need
24
     an Order from this Court to advise the Trustee of the lawsuit or seek to reopen the
25
     bankruptcy proceedings to correct her error. Nonetheless, the Court will order that she do
26
     so in the interests of justice. Based on Plaintiff’s own representations that the failure to
27
     disclose the potential lawsuit was a mistake, and in fairness to the Manolian’s creditors,
28
     she should have the chance to correct that mistake. Rather than determine whether to apply


                                                  -3-
       Case 2:20-cv-00365-DJH Document 47 Filed 03/04/21 Page 4 of 5



 1   judicial estoppel at this time, the Court will, in its discretion, give Plaintiff the opportunity
 2   to report this matter to the Bankruptcy Court and Trustee and seek to reopen the bankruptcy
 3   estate, if appropriate.
 4          Therefore, the Court will deny the Motion for Summary Judgment, without
 5   prejudice, and will stay this case. Plaintiff shall provide notice to the Chapter 13 Trustee
 6   and the Bankruptcy Court: (1) of the existence of her claims in this lawsuit; (2) that the
 7   accident giving rise to her claims occurred during the pendency of the bankruptcy case;
 8   and (3) she shall submit to them a copy of this Order. Plaintiff shall provide Notice to the
 9   Court on the docket of these items being transmitted to the Trustee and Bankruptcy Court.
10   Plaintiff shall then provide the Court with notice of any decision or action as it relates to
11   the bankruptcy case and keep the Court and Defendants apprised of the status of the case.
12          Accordingly,
13          IT IS HEREBY ORDERED that Defendants’ Motion to for Summary Judgment
14   (Doc. 23) is denied, without prejudice.
15          IT IS FURTHER ORDERED that within 14 days of this Order, Plaintiff shall
16   provide notice to the Chapter 13 Trustee and Bankruptcy Court of the existence of her
17   claims in this lawsuit, and shall identify that the accident giving rise to her claims occurred
18   during the pendency of the bankruptcy case. Plaintiff shall also provide the Trustee and
19   Bankruptcy Court with a copy of this Order.
20          IT IS FURTHER ORDERED that Plaintiff shall file a Notice on this docket
21   certifying the submission of the above information within 5 days of providing the Notice
22   to the Trustee and Bankruptcy Court.
23   …
24   …
25   …
26   …
27   …
28   …


                                                   -4-
       Case 2:20-cv-00365-DJH Document 47 Filed 03/04/21 Page 5 of 5



 1          IT IS FURTHER ORDERED that this matter is stayed. Plaintiff shall file a status
 2   report on the docket every 60 days keeping the Court and Defendants apprised of any
 3   changes to the status of the case. Plaintiff shall provide Notice to the Court and Defendants
 4   as to any decision or action as it relates to the bankruptcy matter within 5 days of receiving
 5   such information.
 6          Dated this 4th day of March, 2021.
 7
 8
 9                                                 Honorable Diane J. Humetewa
10                                                 United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
